DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are moot in view of the new grounds of rejection in view of previously cited Chen and newly cited Parikh or indication of allowable subject matter in light of Applicant’s claim amendments as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0167177 A1 to Kim et al., “Kim”, in view of U.S. Patent Application Publication Number 2008/0308848 A1 to Inaba, “Inaba”, and U.S. Patent Application Publication Number 2018/0286474 A1 to Chen et al., “Chen”.
Regarding claim 14, Kim discloses a static random-access memory (SRAM) structure (e.g. FIG. 19), comprising:
a first gate strip (484, ¶ [0080]) extending along a first direction;
a second gate strip (482, ¶ [0080]) extending parallel to the first gate strip; and
an active region (304, ¶ [0081]) extending across the first gate strip and terminating at a position overlapping the second gate strip from a top view, the active region forming a pull-up transistor (¶ [0090]) with the first gate strip (484) but forming no transistor (due to contact 510, ¶ [0093]) with the second gate strip (482),
wherein from the top view the active region (304) extends past a longest side of the second gate strip by a first non-zero distance (see Examiner-annotated figure below), and the active region (304) is separated from a second longest side of the second gate strip opposite the first longest side (see Examiner-annotated figure below):

    PNG
    media_image1.png
    876
    1352
    media_image1.png
    Greyscale

Kim fails to clearly anticipate wherein first non-zero distance is specifically less than half of a dimension of a shortest side of the second gate strip, wherein the active region comprises a stepped sidewall structure having a first side surface and a second side surface set back from the first side surface along the first direction.
Inaba teaches optimizing the width W1 which determines in part the amount of a first non-zero distance (see Examiner-annotated figure below, ¶ [0070]-[0074],[0093]-[0095]), wherein the active region (AA-p) comprises a stepped sidewall structure having a first side surface and a second side surface set back from the first side surface along the first direction (see Examiner-annotated figure below).

    PNG
    media_image2.png
    583
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    661
    867
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim with the first non-zero distance (see Examiner-annotated figure above) to be specifically less than half of a dimension of a shortest side of Inaba since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the stepped sidewalls form an additional width W1 determines the improved contact properties (Inaba ¶ [0070]-[0074],[0093]-[0095]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Inaba fails to clearly teach wherein the stepped sidewall (see Examiner-annotated figure above) also includes additionally a third side surface set back from the second side surface along the first direction.
Chen teaches (e.g. FIG. 3) wherein a stepped sidewall of an active region (see Examiner-annotated figure below) includes a first side surface, a second side surface set back from the first side surface along a first direction, and a third side surface set back from the second side surface along the first direction (see Examiner-annotated figure below):


    PNG
    media_image4.png
    1091
    944
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim in view of Inaba with the shapes of the active region as exemplified by Chen since the long shaped regions allow for simultaneous formation of cells which simplify the manufacturing process (Chen ¶ [0007],[0019],[0036]).

Regarding claim 21, Kim in view of Inaba and Chen yields the SRAM structure of claim 14, and Chen further teaches wherein the active region (see Examiner-annotated figure above) as asymmetric sidewalls (as pictured).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0167177 A1 to Kim et al., “Kim”, in view of U.S. Patent Application Publication Number 2008/0308848 A1 to Inaba, “Inaba”, and U.S. Patent Application Publication Number 2010/0038684 A1 to Parikh et al., “Parikh”.
Regarding claim 14, Kim discloses a static random-access memory (SRAM) structure (e.g. FIG. 19), comprising:
a first gate strip (484, ¶ [0080]) extending along a first direction;
a second gate strip (482, ¶ [0080]) extending parallel to the first gate strip; and
an active region (304, ¶ [0081]) extending across the first gate strip and terminating at a position overlapping the second gate strip from a top view, the active region forming a pull-up transistor (¶ [0090]) with the first gate strip (484) but forming no transistor (due to contact 510, ¶ [0093]) with the second gate strip (482),
wherein from the top view the active region (304) extends past a longest side of the second gate strip by a first non-zero distance (see Examiner-annotated figure below), and the active region (304) is separated from a second longest side of the second gate strip opposite the first longest side (see Examiner-annotated figure below):

    PNG
    media_image5.png
    756
    1166
    media_image5.png
    Greyscale

Kim fails to clearly anticipate wherein first non-zero distance is specifically less than half of a dimension of a shortest side of the second gate strip, wherein the active region comprises a stepped sidewall structure having a first side surface and a second side surface set back from the first side surface along the first direction.
Inaba teaches optimizing the width W1 which determines in part the amount of a first non-zero distance (see Examiner-annotated figure below, ¶ [0070]-[0074],[0093]-[0095]), wherein the active region (AA-p) comprises a stepped sidewall structure having a first side surface and a second side surface set back from the first side surface along the first direction (see Examiner-annotated figure below).

    PNG
    media_image2.png
    583
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    661
    867
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim with the first non-zero distance (see Examiner-annotated figure above) to be specifically less than half of a dimension of a shortest side of the second gate strip and with the stepped sidewalls of Inaba since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the stepped sidewalls form an additional width W1 determines the improved contact properties (Inaba ¶ [0070]-[0074],[0093]-[0095]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Inaba fails to clearly teach wherein the stepped sidewall (see Examiner-annotated figure above) also includes additionally a third side surface set back from the second side surface along the first direction.
	Parikh teaches (e.g. FIG. 4) a stepped sidewall (see Examiner-annotated figure below) also includes a first side surface, a second side surface set back from the first side surface along the first direction, and a third side surface set back from the second side surface along the first direction (see Examiner-annotated figure below):

    PNG
    media_image6.png
    604
    780
    media_image6.png
    Greyscale

Kim in view of Inaba in order to form an SRAM with an active region which has an improved current path relative to the silicon crystal orientation (Parikh ¶ [0006],[0018],[0021],[0024]).

Regarding claim 21, Kim in view of Inaba and Parikh yields the SRAM structure of claim 14, and Parikh further teaches wherein the active region (see Examiner-annotated figure above) as asymmetric sidewalls (as pictured).

Allowable Subject Matter
Claims 1-13,17-19 are allowed.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2018/0286474 A1 to Chen et al. teaches a static random-access memory (SRAM) structure (e.g. FIG. 3), comprising a first gate strip (52 forming PL1) and a second gate strip (52 forming PL2) extending along a first direction (x-direction);
a first active region (forming PL1) extending across the first gate strip from a top view, and forming a first pull-up transistor (PL1) with the first gate strip; and
a second active region (forming PL2) next to the first active region, the second active region extending across the second gate strip from the top view, and forming a second pull-up transistor (PL2) with the second gate strip,


    PNG
    media_image7.png
    951
    800
    media_image7.png
    Greyscale

However, prior art fails to additionally teach the first stepped sidewall having a first side surface farthest from the second active region, a second side surface set back from the first side surface along the first direction, and a third side surface set back from the second side surface along the first direction, together with all of the limitations of claim 1 as claimed.  Claims 2-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  
Claim 17 is allowable for similar reasons to claim 1 and claims 18 and 19 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
et al. or U.S. Patent Application Publication Number 2013/0299905 A1 to Lee et al. teach butted contacts as discussed previously, prior art fails to reasonably teach or suggest a butted contact overlapping the active region and the second gate strip, wherein the butted contact is set back from the second longest side of the second gate strip by a second non-zero distance less than 70% of the dimension of the shortest side of the second gate strip together with all of the limitations of amended claim 14 as claimed without the benefit of hindsight bias (MPEP 2142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Eric A. Ward/Primary Examiner, Art Unit 2891